Sadie Case. — On an Application por a Re-hearing.
Morphy, J.
In this case a re-hearing is prayed for on the ground that the decision of the court is based on article 554 of the Code of Practice, which has been repealed by act of the general assembly passed on the 20th of March, 1839. This enactment was overlooked by us in drawing up the opinion, but even had it been brought to- our notice, it could not have varied the conclusion to which we arrived in relation to the question of jurisdiction. The demqnd was one not exceeding three hundred dollars at the institution of the suit; no appeal could therefore lie. Civ. Code, art, 1932.

Re-hearing refused.